Berdon, J., with whom Borden, J.,
joins, concurring. I concur with the majority only because the plaintiff agrees that as a result of her failure to file a motion to set aside the verdict, this court is “limited to a plain error standard of review.” Nevertheless, I write separately because of my concern over the procedural *371straitjacket the majority adopts that deprives a litigant of a meaningful appellate review.
We have recognized that “[ujnder our practice it has long been thought essential to move to set aside a verdict in order to obtain appellate review of a claim that the evidence was insufficient to support the verdict. ... A compelling reason for this view is the great weight accorded on appeal to the action of the trial court upon the motion.” (Citations omitted.)Pietrorazio v. Santopietro, 185 Conn. 510, 513-14, 441 A.2d 163 (1981). I agree with this rule because it affords the trial court the opportunity to address an error that occurred at trial that it had not addressed previously. Therefore, if a verdict is not supported by the evidence or if it should be set aside for some other reason on which the trial court has not ruled (such as either being excessive or inadequate), the trial court should be given the opportunity to review it in the first instance. Furthermore, on appeal, we should have the benefit of the trial judge’s opinion in those instances.
The legislature recognized this need when it enacted General Statutes § 52-228b1 in 1965. Although § 52-228b broadly states that the verdict may not be set aside without such a motion, it must be read in the context of the existing common law; Dart & Bogue Co. v. Slosberg, 202 Conn. 566, 573, 522 A.2d 763 (1987); and common sense. Shelby Mutual Ins. Co. v. Della Ghelfa, 200 Conn. 630, 636-37, 513 A.2d 52 (1986); Kron v. Thelen, 178 Conn. 189, 192, 423 A.2d 857 (1979). The legislature’s intent to require the motion only for limited purposes is made clear in the statutory language that requires that the parties have the opportunity to accept additurs and remittiturs, matters solely *372for the trial court, before the court may set aside a monetary verdict on the basis of inadequacy or excessiveness.2
In 1981, this court in Pietrorazio v. Santopietro, supra, unnecessarily extended the requirement that the appellant must file a motion to set aside the verdict with the trial court in order to obtain full appellate review. The court required such a motion for all trial court rulings assigned as error in a jury case. Although the court based this conclusion on a reading of § 52-228b, the clear language of the statute does not require such a construction. There simply is no language in the statute requiring the motion as a predicate to full appellate review of rulings made by the court during the trial of the case.
The requirement for appellate review on which this court in Pietrorazio layered is redundant. Such a requirement “would add nothing to the appeal.” 2 E. Stephenson, Connecticut Civil Procedure (2d Ed.) § 205 (d); F. James & G. Hazard, Civil Procedure (2d Ed.) § 7.17. Moreover, a party’s failure to file a motion to set aside a verdict is unlike the failure to object on the offering of evidence or to take an exception to a charge because those errors, when brought to the attention of the trial court, can be corrected. Here, the trial court had already ruled on the claims and the jury had been discharged; it is too late after the verdict to correct the error and save the trial.
Such unnecessary rules have a way of taking on a life of their own. For example, just last year, the court in Dunham v. Dunham, 217 Conn. 24, 29, 584 A.2d 445 (1991), applied this rule to a nonjury case and, as a result, would only consider the plaintiffs claims of error *373under the restrictive review of “plain error.” Commentators have written the following about Dunham: “This decision is totally wrong. Section 320 [of the Practice Book3] is in a chapter pertaining to jury trials and Dun-ham is not a jury case. The whole purpose of requiring a § 320 motion as a pre-requisite to full appellate review is to give the reviewing court the benefit of the trial judge’s views after someone else (i.e., the jury) has decided the case. That rationale is obviously inapplicable here. Dunham has vast potential for mischief. Does it mean that every time a judge decides a non-jury case, the losing party has to file a motion under either § 320 ... in order to obtain full appellate review? That would be unthinkable.” 1 W. Moller & W. Horton, Connecticut Practice Book Annotated (1992) § 320.
Dunham was preceded by the court’s extension of the rule to directed verdicts. Atlantic Richfield Co. v. Canaan Oil Co., 202 Conn. 234, 249-50, 520 A.2d 1008 (1987). In other words, an appellant, in order to obtain a meaningful review of his or her claim of error, must first file and argue before the trial court a motion to set aside the verdict that it directed. This requirement becomes even more difficult to understand when we have repeatedly held that directed verdicts are not favored. Boehm v. Kish, 201 Conn. 385, 394, 517 A.2d 624 (1986). We must assume that trial courts do not take the motions for a directed verdict lightly and will grant them only after careful consideration.
The unreasonableness of requiring the appellant to have filed a motion to set aside a directed verdict, in order to obtain full appellate review of that action by the trial court, is clearly demonstrated in this case. Not only was it impossible to correct the error through the motion because the jury had been discharged, but, in this case, the trial court gave careful consideration to *374the issues in its decision on directing the verdict. Before directing the verdict, the trial court recessed the trial, both sides presented extensive briefs on the same issues presented in this appeal and there was extensive oral argument. It makes little sense to require a motion to set aside the verdict and require the same argument all over again. This is tantamount to requiring the litigant to say—“Judge, did you really mean it?” And even if the trial court reconsidered its decision, it would have been of no use because the jury had been discharged.
Since the plaintiff herself conceded in this case that plain error is the appropriate standard of review, and since that was therefore the posture in which the case was presented to us, I concur in the result.

 See footnote 4 of the majority opinion for the text of General Statutes § 52-228b. The majority also seems to rely on Practice Book § 320, but § 320 merely provides for the time in which the motion must be filed. See footnote 5 of the majority opinion for the text of § 320.


 The legislative history indicates that the sole purpose of the statute was to allow the trial court to order an additur and, if not accepted, to set the verdict aside. 11 S. Proc., Pt. 2, 1965 Sess., p. 589.


 See footnote 1, supra.